Citation Nr: 0433167	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  02-09 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for coronary heart 
disease claimed as a heart disorder.

4.  Entitlement to service connection for chondromalacia of 
the knees.

5.  Entitlement to service connection for hyperalgesia of the 
left foot.

6.  Entitlement to service connection for lumbosacral 
degenerative disc disease with degenerative post-traumatic 
spondylosis.

7.  Entitlement to service connection for an ulcer disorder.

8.  Entitlement to service connection for bowel urgency.

9.  Entitlement to service connection for impotence.

10.  Entitlement to service connection for bilateral lower 
extremity weakness.

11.  Entitlement to service connection for a depressive 
disorder secondary to a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran performed verified active duty from January 1969 
to January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in  
San Diego, California.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 

REMAND

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. § 3.159 (2003).

Correspondence dated in February 2001 did not satisfy all of 
the notice requirements of 38 U.S.C.A. § 5103.  Furthermore, 
no specific notice has been provided as to the claims of 
service connection for left foot hyperalgesia, bowel urgency, 
ulcer disorder, and tinnitus.

The provisions of 38 U.S.C.A. § 5103 require that VA notify 
the claimant of the evidence not of record that is necessary 
to substantiate the claim, provide notice of the specific 
portion of the evidence that VA will seek to provide, and 
provide notice of the specific portion of the evidence that 
the claimant is expected to provide.  

The notice provided only partially informed the veteran of 
evidence VA was required to obtain.  The notice failed to 
inform him that nexus opinions supported his claims were 
needed.  

Additional assistance is also required with regard to 
obtaining evidence relevant to the veteran's claim.  The 
record reflects that the veteran underwent a VA examination 
in December 2000.  The examiner indicated that only the 
veteran's service medical records were available for review.  
An opinion was offered regarding whether a relationship 
existed between service and the veteran's heart disorder but 
he refrained from offering an opinion about the appellant's 
knees without review of the medical records.  In each 
instance in which an opinion is requested, the veteran's 
claims file should be made available to a physician.  VA 
regulations require that each disability be viewed in 
relation to its history both in the examination and in the 
evaluation of the disability.  38 C.F.R. § 4.1 (2003).  Thus, 
it is essential that the examining physician have the 
veteran's medical records to review in conjunction with the 
examination, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must provide the veteran with 
complete notification required by 
38 U.S.C.A. § 5103 with regard to the 
issues of entitlement to service 
connection for left foot hyperalgesia, 
bowel urgency, an ulcer disorder, and 
tinnitus.  See also 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); the Veterans Benefits Act of 
2003.  To correct any previous deficit in 
February 2001 notice with regard to the 
claims of entitlement to service 
connection for bilateral hearing loss, a 
heart disorder, a back disorder, 
bilateral lower extremity weakness, 
chondromalacia of both knees, and a 
depressive disorder secondary to a back 
disorder, the veteran must be informed of 
the specific evidence needed to support 
his claims to include evidence that links 
his disorders to service and lay 
statements from persons who have 
knowledge of his disorders either in-
service or since.  The veteran must be 
informed of the specific evidence VA will 
obtain on his behalf, and that there are 
opinions of record that do not support 
some of his claims.  The RO should offer 
him an opportunity to submit medical 
opinions to rebut them.

2.  Upon completion of the action 
described above, the veteran should be 
afforded VA orthopedic and cardiology 
examinations.  The claims folder must be 
provided to and reviewed by the 
physicians.  The physician conducting the 
cardiology examination should opine 
whether it is at least as likely as not 
that any diagnosed heart disorder is 
related to service and the complaint of 
chest pain noted in October 1972.  The 
physician conducting the orthopedic 
examination should opine whether it is at 
least as likely as not that the 
chondromalacia of the knees is related to 
service and the complaints noted therein.  
(See, e.g., the May 1970 service medical 
report.)  Each examiner should provide a 
complete rationale for the opinion 
provided and cite to specific evidence in 
the record where necessary.

3.  For any examination required, the 
veteran must be given adequate notice of 
the date and place of any requested 
examination.  A copy of all notifications 
must be associated with the claims 
folder.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown will 
have adverse effects on this claim.

4.  The RO should review the examination 
reports to ensure complete compliance 
with the directives of this REMAND.  If 
any report is deficient in any manner, 
the RO must implement corrective 
procedures.

5.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the RO should 
enter a new rating decision and 
readjudicate the claims.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




